 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOuellette Machinery Systems, Inc. and District No. 9,International Association of Machinists and Aero-space Workers, AFL-CIO. Cases 14-CA 11512and 14-RC-8701September 27, 1978DECISION AND ORDER DIRECTINGHEARINGBY MEMBERS PENEI.I.O, MURPHY, AND TRUESI)AILEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections and determi-native challenges to ballots cast in an election held onMay 22, 1978,' and the Regional Director's disposi-tion of the same. The Board has reviewed the recordin light of the exceptions and brief" and hereby adoptsthe Regional Director's findings and recommenda-tions.2I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 14 votes for and 13 against the Peti-tioner: there were 7 challenged ballots, a number sufficient to affect theresults of the election.2On August 31, 1978. the Acting Regional D)irector issued a SecondAmendment to Complaint and Amendment to Regional Director's Reporton Challenged BAllots and Objections. No exceptions were filed to thisamendment.In the absence of exceptions thereto, we adopt, pro forma, the RegionalDirector's recommendation that Petitioner's Objections 1. 4, 5. 8, and 9 beoverruled. Member Penello agrees with his colleagues that the issues raisedby certain challenged ballots and by Objections 2. 3. 6, and 7 can best beresolved at a hearing. However, for the reasons set forth in his dissentingopinion in Dayton Tire and Rubber Co., 234 NLRB 504 (1978), MemberPenello would not consider the merits of "other acts and conduct" disclosedby the investigation herein and the above-mentioned unfair labor practicecase where such acts and conduct were not contained in specific timels filedwritten objections.ORDERIt is hereby ordered that a hearing be held for thepurpose of receiving evidence to resolve the issuesraised by the challenges to the ballots of Terry Webb,Howard Moore, Charles Kingsbury, Don Longan-ecker, Joseph Ellis, Sr., and J. F. Ouellette, and by thePetitioner's Objections 2, 3, 6, and 7 and "other actsand conduct."IT Is FURTHER ORDI)EREI that the issues raised bythe objections referred to above are to be includedwithin the scope of the consolidated hearing in Cases14 CA-11512 and 14 RC 8701 to be held before anAdministrative Law Judge designated by the ChiefAdministrative Law Judge. In the event that the un-fair labor practice proceeding is disposed of prior tothe hearing, a hearing officer will be duly designatedto hear the representation matter.I IS FURTHER ORDERED that the AdministrativeLaw Judge or Hearing Officer designated for the pur-pose of conducting such hearing shall prepare andcause to be served on the parties a report containingresolutions of the credibility of witnessess, findings offact, and recommendations to the Board as to thedisposition of said challenges and objections. Withinthe time prescribed by the Board's Rules and Regula-tions, either party may file with the Board in Wash-ington, D.C., eight copies of exceptions thereto. Im-mediately upon the filing of such exceptions, theparty filing the same shall serve a copy thereof on theother party and shall file a cop)' with the RegionalDirector. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the Administra-tive Law Judge or the hearing officer.I'l IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 14 for the purpose of arrangingsuch hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.238 NLRB No. 74512